t c summary opinion united_states tax_court omar urbina pineda petitioner v commissioner of internal revenue respondent docket no 3081-05s filed date omar urbina pineda pro_se gavin l greene for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed the unless otherwise indicated subsequent references to sections other than sec_6320 and sec_6330 are to the internal_revenue_code_of_1986 in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this case arises from a petition filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for the taxable years and years in issue after the parties’ concessions concerning the amounts of earned_income_credit eic to which petitioner is entitled for the years in issue the issues for decision are whether respondent abused his discretion in failing to abate interest for the years in issue we hold that he did not whether petitioner is liable for additions to tax for the years in issue we hold that he is whether respondent abused his discretion in failing to consider an installment_agreement we hold that he did background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in burbank california during the years in issue petitioner was going through a divorce and paying child_support a petitioner’s income_tax return for on date petitioner timely filed a form_1040 u s individual_income_tax_return for the taxable_year petitioner attached inter alia to the return a schedule c profit or loss from business on schedule c petitioner identified his business name as alfonsos of hollywood and his principal business or profession as other leather and allied product mfg petitioner reported net profit from his business on schedule c of dollar_figure on the return petitioner reported adjusted_gross_income agi of dollar_figure zero taxable_income and self-employment_tax of dollar_figure he also claimed an eic of dollar_figure and a refund of dollar_figure on date petitioner filed an amended_return for the taxable_year on the amended_return petitioner reported agi of dollar_figure taxable_income of dollar_figure self-employment_tax of dollar_figure and total_tax of dollar_figure he also claimed a child_tax_credit of dollar_figure and an eic of dollar_figure he did not remit payment with the amended_return on the basis of petitioner’s amended_return respondent assessed additional tax plus statutory interest and an addition_to_tax for failure to timely pay under sec_6651 on oct and date respondent partially abated interest for reasons unexplained in the record b petitioner’s income_tax return for on date petitioner timely filed a form_1040 for the taxable_year petitioner attached inter alia to the return a schedule c on which he reported net profit from his business of dollar_figure on the return petitioner reported agi of dollar_figure taxable_income of dollar_figure self-employment_tax of dollar_figure and total_tax of dollar_figure he also claimed a child_tax_credit of dollar_figure he then reported an amount owed of dollar_figure which included an estimated_tax penalty of dollar_figure petitioner did not remit payment with the return and he did not make any estimated_tax payments for on the basis of petitioner’s return respondent assessed the tax_shown_on_the_return plus statutory interest an addition_to_tax for failure to timely pay under sec_6651 and an addition_to_tax for failure to pay estimated_tax under sec_6654 on date petitioner filed an amended_return for the taxable_year on the amended_return petitioner reported agi of dollar_figure taxable_income of dollar_figure self- employment_tax of dollar_figure total_tax of dollar_figure and an estimated_tax penalty of dollar_figure he also claimed child tax_credits of dollar_figure and an eic of dollar_figure he did not remit payment with the amended_return respondent accepted petitioner’s amended_return and abated petitioner’s tax accordingly c final notice_of_intent_to_levy on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s outstanding tax_liabilities for and see sec_6330 on date petitioner timely filed a form request for a collection_due_process_hearing cdp hearing on the form petitioner stated the irs filed a notice_of_levy on and actually mailed it on in the interim i requested for more time to file amended returns for because of errors on date respondent’s collection office forwarded the form to respondent’s appeals_office the appeals_office received the case on date and assigned the case to appeals officer michael m mcdonnell on date on date the appeals officer sent petitioner a letter acknowledging that the appeals_office had received petitioner’s case and informing petitioner that the appeals officer would be unable to work your case for to day sic we note that only taxable years and are in issue in the present case the appeals officer sent petitioner a letter dated date scheduling a hearing for date the letter further directed petitioner to file hi sec_2002 tax_return and to provide proof of estimated_tax payments for the taxable_year sec_2002 and on date the appeals officer received the date letter which was returned to him marked not deliverable as addressed unable to forward on that same day the appeals officer telephoned petitioner at which time petitioner expressed an interest in an installment_agreement the appeals officer directed petitioner to file petitioner’ sec_2002 and returns by date make estimated_tax payments for and complete form 433-a collection information statement for wage earners and self- employed individuals the appeals officer then scheduled another hearing for date on date the appeals officer sent petitioner a letter documenting the terms established in their conversation on date petitioner telephoned the appeals officer to reschedule the hearing for date d petitioner’s cdp hearing on date petitioner attended a hearing with the appeals officer at the hearing petitioner again expressed an interest in entering into an installment_agreement he requested additional time to pay estimated_tax payments for and to complete form 433-a by date on date petitioner submitted to the appeals officer a completed form 433-a and petitioner’s returns for the taxable_year sec_2002 and form 433-a reported monthly income of dollar_figure and total living_expenses of dollar_figure the form 433-a in the record also contained the appeals officer’s handwritten notations indicating total income of dollar_figure and total living_expenses of dollar_figure the appeals officer indicated in his notes that form 433-a showed that petitioner had very little ability to make installment payments petitioner did not make estimated_tax payments by date but the appeals officer extended the deadline for the payments until date on date the appeals officer sent petitioner a letter acknowledging receipt of form 433-a and petitioner’ sec_2002 and returns and directing petitioner to submit proof by date that petitioner’s estimated_tax payments were current on date petitioner informed the appeals officer that he could pay only one-half of the estimated_tax payments with the balance payable in date on date petitioner sent the appeals officer a letter enclosing the appeals officer calculated total income by dividing the net profit reported in petitioner’s return by and he increased living_expenses by dollar_figure for estimated_tax payments a check of dollar_figure for one-half of petitioner’s estimated_tax payments the letter further indicated that petitioner would pay the balance in full on or before date on date petitioner sent the appeals officer a letter stating inter alia that he would be mailing the balance due for his estimated_tax payment on date on date petitioner sent the appeals officer a letter enclosing a check of dollar_figure for the remaining balance of petitioner’s estimated_tax payments by date petitioner was in compliance with his tax obligations sufficient for consideration of a collection alternative such as an installment_agreement the appeals officer determined however that there was an income discrepancy of dollar_figure between form 433-a and petitioner’s return the appeals officer requested petitioner to submit additional financial information by date on date petitioner requested additional time at a time not disclosed in the record petitioner submitted bank and expense statements business and rent invoices and utility invoices on date the appeals officer closed petitioner’s case because petitioner failed to provide the requested information by the deadline e notice_of_determination on date respondent’s appeals_office issued to petitioner a notice_of_determination with respect to petitioner’s outstanding liabilities for the years in issue in the notice_of_determination respondent sustained the proposed levy because petitioner failed to provide financial information requested f petition on date petitioner filed with the court a petition under sec_6330 disputing respondent’s determination paragraph of the petition states i am petitioning the us tax_court for relief of all accrued interest for tax periods on i submitted a request for a collection_due_process_hearing form for tax periods i did not hear from the irs appeals_office until months from the time i first filed form as a result of this unfair delay the irs appeals_office caused the irs to accrued sic additional interest on my tax returns finally the irs appeals_office mismanaged my collection_due_process discussion sec_6330 generally provides that the commissioner cannot proceed with the collection by levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that the taxpayer may raise at an appeals_office hearing in sum sec_6330 provides that the taxpayer may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6330 further provides that the taxpayer may challenge the existence and amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra pincite see also 118_tc_488 wooten v commissioner tcmemo_2003_113 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate it is well settled that where the validity of the underlying tax_liability is properly at issue in a collection review proceeding the court will review the matter de novo goza v commissioner supra pincite where the validity of the underlying tax_liability however is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion id in reviewing for abuse_of_discretion we generally consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office magana v commissioner supra pincite 115_tc_582 n affd per curiam 21_fedappx_160 4th cir sego v commissioner supra pincite a interest abatement if as part of the cdp hearing a taxpayer makes a request for abatement of interest the court has jurisdiction over the request for abatement of interest that is the subject of the commissioner’s collection activities 115_tc_329 clearly petitioner raised the issue of interest abatement in the petition respondent contends however that petitioner did not raise interest abatement at the cdp hearing petitioner on the other hand contends that he did therefore we must first decide whether petitioner properly raised interest abatement at his cdp hearing petitioner testified at trial that he discussed interest abatement with the appeals officer the appeals officer however testified that there was no discussion at the cdp hearing relating to interest abatement moreover there is no reference in the notice_of_determination that petitioner requested interest abatement other than his own testimony the record does not establish that petitioner raised interest abatement in his cdp hearing such that it would be subject_to review in this collection proceeding see magana v commissioner supra miller v commissioner supra see also sec_301_6330-1 q a-f5 proced admin regs in any event assuming arguendo that the record established that petitioner raised interest abatement at the cdp hearing that we have jurisdiction under sec_6404 to consider petitioner’s request for interest abatement see 120_tc_114 katz v commissioner supra pincite and that respondent’s workload priorities may have constituted a managerial act see sec_301_6404-2 proced admin regs we conclude that petitioner failed to establish that respondent abused his discretion in failing to abate interest under sec_6404 essentially petitioner failed to demonstrate that he would have or could have paid his tax_liabilities if the appeals officer had begun working on petitioner’s case as early a sec_5 we note that form_4340 certificate of assessments payments and other specified matters shows that respondent abated interest for on oct and date for reasons unexplained in the record_date the date of form or date the date of the appeals officer’s letter informing petitioner that the appeals officer could not work on petitioner’s case for to days indeed petitioner candidly admitted at trial that he did not have the financial resources to pay his outstanding liabilities at the time he filed his returns and at all relevant times throughout this collection action it is well settled that if notwithstanding respondent’s error or dilatory act or omission no earlier payment would have been made then no abatement is called for wright v commissioner tcmemo_2004_69 affd 125_fedappx_547 5th cir see hawksley v commissioner tcmemo_2000_354 accordingly we conclude that respondent did not abuse his discretion in failing to abate interest b additions to tax the income_tax assessments against petitioner include additions to tax under sec_6651 for the years in issue and sec_6654 for at trial petitioner contested his liability for the additions to tax this issue was not raised in the petition see rule b however respondent did not object we therefore regard this issue as having been tried by consent as if it had been raised in the petition see rule b petitioner did not receive a notice_of_deficiency and did not otherwise have an opportunity to dispute the additions to tax relating to his income_tax liabilities therefore he can challenge them during the sec_6330 proceeding sec_6330 katz v commissioner supra pincite we review de novo respondent’s determination with respect to these additions to tax see goza v commissioner t c pincite we first address the addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_pay_tax shown on a return on or before the payment due_date the addition_to_tax is one-half percent of the amount shown as tax on a return for each month or fraction thereof during which the failure to pay continues not exceeding percent in the aggregate sec_6651 the addition_to_tax under sec_6651 does not apply however if the failure is due to reasonable_cause and not due to willful neglect sec_301_6651-1 proced admin regs see 469_us_241 jackson v commissioner respondent has the burden of production with respect to additions to tax sec_7491 see 118_tc_358 see also 116_tc_438 respondent however does not have the burden to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite on the basis of the record we are satisfied that respondent has met his burden of production f 2d 10th cir affg 86_tc_492 92_tc_899 petitioner may demonstrate reasonable_cause for late payment by showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid the tax by the due_date sec_301_6651-1 proced admin regs see united_states v boyle supra pincite to constitute undue_hardship the hardship must be more than an inconvenience to the taxpayer and it must appear that substantial financial loss would result to the taxpayer from making payment by the due_date sec_1 b income_tax regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite at the time that petitioner filed his returns he failed to remit the amount shown as tax petitioner contends that he did not remit payment for the years in issue because of financial hardship due to his personal expenses related to his divorce and child_support payments and his business_expenses specifically petitioner argues that he had substantial legal bills and that his business was struggling although we are mindful that his personal and business circumstances constrained his financial resources petitioner has nevertheless failed to establish that he would have suffered substantial loss if he had paid his taxes by the due_date we also observe that adverse economic conditions do not necessarily constitute reasonable_cause because almost every nonwillful failure to pay taxes is the result of financial difficulties see 612_fsupp_605 d mont affd on other grounds 798_f2d_1241 9th cir we therefore conclude that petitioner failed to demonstrate that his failure to timely pay tax shown on his returns was due to reasonable_cause and not willful neglect see sec_301 c proced admin regs sec_1_6161-1 income_tax regs accordingly petitioner is liable for the additions to tax under sec_6651 for the years in issue we next address the addition_to_tax under sec_6654 for the taxable_year sec_6654 imposes an addition_to_tax for failure to make timely estimated income_tax payments sec_6654 contains several computational exceptions to application of the addition_to_tax as relevant herein there is no addition_to_tax under sec_6654 if the tax_shown_on_the_return is less than dollar_figure sec_6654 or the taxpayer did not have any liability for tax for the preceding_taxable_year sec_6654 petitioner bears the burden of proving that he paid estimated_tax or that any of the exceptions excuse him from paying estimated_tax see rule a 116_tc_438 the addition_to_tax for failure to pay estimated_tax is mandatory unless petitioner can show that he qualifies for one of the exceptions 75_tc_1 citing 33_tc_1071 petitioner did not pay estimated_tax for the taxable_year moreover petitioner failed to show that his failure to timely pay estimated_tax qualifies for one of the exceptions under sec_6654 see rule a accordingly petitioner is liable for the addition_to_tax under sec_6654 for c installment_agreement petitioner contends that respondent abused his discretion by mismanaging his collection_due_process respondent on the other hand contends that there was no abuse_of_discretion because petitioner failed to provide the necessary information for an installment_agreement such as a monthly payment amount and pertinent financial information we review this matter for abuse_of_discretion see 123_tc_1 affd 412_f3d_819 7th cir an abuse_of_discretion occurs when respondent takes action that is arbitrary or capricious lacks sound basis in law or is not justifiable in light of the facts and circumstances 91_tc_1079 as relevant herein sec_6159 authorizes the commissioner to enter into an installment_agreement with taxpayers to satisfy their tax_liabilities if the commissioner determines that such agreements will facilitate the collection of the liability sec_301_6159-1 sec_301_6320-1 and sec_301_6330-1 proced admin regs together with the internal_revenue_manual irm provide the procedures for determining whether an installment_agreement will facilitate collection of the liability see eg orum v commissioner supra pincite upholding commissioner’s determination because the taxpayers failed to timely provide requested information regarding their current financial condition in accordance with irm guidelines see also administration internal_revenue_manual cch pt date for an installment_agreement to be approved a taxpayer must be in compliance with all filing_requirements internal_revenue_manual cch pt date see rodriguez v commissioner tcmemo_2003_153 a determination that a taxpayer is not entitled to a collection alternative such as an offer-in-compromise does not constitute an abuse_of_discretion if the taxpayer was not currently in compliance with federal tax laws sec_6159 an exception not herein presented requires the commissioner to enter into an installment_agreement in certain circumstances generally involving tax_liabilities of less than dollar_figure throughout the cdp hearing petitioner clearly expressed an interest in a collection alternative such as an installment_agreement the appeals officer testified that he first had to ensure that petitioner was in current compliance with petitioner’s tax obligations before he could consider a collection alternative such as an offer-in-compromise or an installment_agreement he further required petitioner to submit form 433-a in order to consider collection alternatives pursuant to the appeals officer’s directives petitioner submitted a completed form 433-a and became compliant with his tax obligations by date thereafter the appeals officer determined that there was an income discrepancy of dollar_figure between information reported on petitioner’s return and form 433-a to clarify this discrepancy the appeals officer requested petitioner to submit additional financial information such as business receipt and expense information by date at a time not disclosed in the record petitioner submitted several documents including bank and expense statements business and rent invoices and utility bills the appeals officer closed the case on date the appeals officer determined that he could not consider an installment_agreement largely on the basis that he did not have the required financial information to reconcile the dollar_figure income discrepancy between form 433-a and petitioner’s return the record however does not reveal the basis for this finding at trial the appeals officer could not identify what specific document he was seeking to reconcile the dollar_figure discrepancy but he acknowledged that petitioner submitted several personal and business financial documents the appeals officer testified in relevant part that he was trying to seek current business receipt information and current business_expense information to determine the actual net_income that he petitioner was receiving so that i could determine you know compare it with the expenses actually verify the expenses and then verify the current income to determine if there could be an installment_agreement and what that amount would be if there could be we find the dollar_figure income discrepancy to be de_minimis in amount furthermore we are not persuaded that the appeals officer may not have received the financial information requested that was necessary to reconcile the dollar_figure amount especially in light of the fact that at trial he was unable to specify what document he was seeking at the very least the record demonstrates that notwithstanding the de_minimis amount petitioner had complied with the appeals officer’s directives sufficient for the appeals officer to make a financial analysis we note in contrast that on date the appeals officer indicated in his notes that form 433-a showed that petitioner had very little ability to make installment payments of petitioner’s monthly income and expenses and ability to pay in considering an appropriate collection alternative we found petitioner to be a conscientious taxpayer trying to fulfill his federal_income_tax obligations and in light of the facts and circumstances of this case respondent’s failure to fully consider an installment_agreement or other collection alternative was not justifiable accordingly we hold that it was an abuse_of_discretion to issue the notice_of_determination under these circumstances we shall remand this matter to the appeals_office for the sole purpose of considering an installment_agreement or other collection alternative petitioner may not further challenge respondent’s determination not to abate interest or the imposition of the additions to tax under sec_6651 and sec_6654 or raise any new or additional issues beyond offering a collection alternative conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing an appropriate order will be issued
